PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Timothy Klench
Application No. 16/484,943
Filed: 9 Aug 2019
For: HEAVY EQUIPMENT SAFETY COMMUNICATION SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 1, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jessica L. Van Dalen appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that she is authorized to represent the particular party on whose behalf she acts. 

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed June 28, 2022. 
The inventor’s oath or declaration filed on July 1, 2022 serves as the reply as required under 37 CFR 1.137(b)(1), and has been accepted. 
The receipt of the petition fee required under 37 CFR 1.137(b)(2) is acknowledged. 
The statement included in the petition meets the requirement of 37 CFR 1.137(b)(4).
As such, the requirements set forth in 37 CFR 1.137(b)(1), (2), and (4) have been met.  The requirement of 37 CFR 1.137(b)(3) is not applicable, as a terminal disclaimer is not required.1 
For at least the reasons noted above, the petition pursuant to 37 CFR 1.137 is GRANTED.


The status of the above-identified application will return to the status immediately prior to the issuance of the notice of abandonment mailed on June 28, 2022.    

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

The above-identified application is being forwarded to the Technology Center for further proceedings in accordance with this decision. 



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1. See 37 CFR 1.137(d).